Citation Nr: 1432514	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  06-07 289A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for a bilateral calf disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to February 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2005 and March 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in February 2010, November 2011, and June 2012.  The February 2010 Board decision, in pertinent part, upheld a rating reduction from 30 percent to 10 percent for pes planus and denied TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in February 2011 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the JMR.  The November 2011 Board decision restored the 30 percent disability rating for pes planus and remanded the issue of entitlement to TDIU.

In May 2013, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's bilateral calf disability was caused or aggravated by his military service or by his service-connected pes planus, pursuant to C.F.R. § 20.901 (2013).  A VHA medical opinion was received in August 2013 and a copy was furnished to the Veteran and his attorney.  The attorney submitted a response in June 2014 which has been considered in the adjudication of the claim.  

FINDINGS OF FACT

1. The Veteran's bilateral calf disability was not incurred in service and is not caused or aggravated by his service-connected pes planus.

2. The Veteran's service-connected disability, pes planus, rated as 30 percent disabling, is not shown to prevent him from securing or retaining substantially gainful employment.

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral calf disability, to include as secondary to service-connected pes planus, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2005 and July 2005, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While complete notice was not issued prior to the adverse determination on appeal, fully compliant notice was later issued in a July 2005 communication, and the claim was thereafter readjudicated on multiple occasions, including in February 2013.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in February 2006, May 2010, December 2011, and December 2012.  In addition, the Board sought and obtained an expert medical opinion through VHA.  While the Veteran's attorney has challenged the adequacy of the opinion based on the expert's use of language other than "at least as likely as not," the Board finds that the expert's opinion is clear and direct, as well as adequate and responsive to the question posed, for reasons explained more thoroughly below.  

The remand directives of February 2010, November 2011, and June 2012 included obtaining additional VA examinations.  Those examinations were obtained in May 2010, December 2011, and December 2012; however, they were deemed inadequate by the Board.  The August 2013 VHA opinion was obtained to remedy the inadequacies of those examinations.  Therefore, the required development has been completed and no further action is necessary to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific chronic diseases listed in 38 C.F.R. § 3.309, such as arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112(a), 1137; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for listed chronic diseases is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 701 F.3d 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A layperson is also competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Lay persons are not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The record shows that in service the Veteran was treated for problems with pes planus, bilateral heel fractures, Achilles tendonitis, and a possible strain of the right ankle.  He also complained of pain in both legs in March 1977, and was treated for pes planus and painful arches a few weeks later.  In June 1977 he complained that the pain crept up the back of his legs from the bottom of his feet.  At service separation in 1982 he reported "foot trouble" but denied ever having painful joints or leg cramps.

Since service, the Veteran has been treated for numerous complaints regarding his lower legs and has been given varying diagnoses.  These have included: myofascial syndrome in the thighs (March 1991), chronic musculoskeletal pain and fibromyalgia (January 1994); numbness and tingling in his legs with no anatomic distribution pattern (July 1994); lumbar pain with bilateral lower extremity radiculopathy and myofascitis (June 1995); posterior tibial tendinitis (July 1995); pes planus with posterior tibial dysfunction (January 1998 and August 2002); diabetes mellitus with burning foot syndrome and tarsal tunnel-like symptoms (May 2006); chronic myofascial pain consistent with fibromyalgia (February 2007); poorly localized left peroneal neuropathy (May 2010 VA examination); no identifiable bilateral calf disability (December 2011 VA examination), and periosteitis/tug lesions of the bilateral tibias due to sedentary lifestyle.  

Diagnostic testing has included a September 1992 X-ray, which showed no evidence of radiculopathy from the lumbar spine; May 2010 NCS testing showing left peroneal neuropathy; May 2010 EMG testing showing no spontaneous activity; December 2011 X-rays and vascular examinations showing normal findings; and February 2012 bone scan and X-ray showing periosteitis.

In a statement submitted in September 1999, the Veteran wrote that a recent X-ray by his podiatrist had shown rheumatoid arthritis in the feet and that it was beginning to move up his lower legs, making it difficult for him to walk.  Statements submitted by the Veteran's wife and daughter also indicate that he complains of pain starting in the bottoms of his feet and radiating up his legs.

The private physician who had diagnosed myofascitis, tendinitis, fibromyalgia, and bilateral posterior tibial dysfunction attributed the diagnoses and symptoms to pes planus and the Veteran's activities in military service.  VA examiners, regardless of diagnosis, state that the conditions are not related to pes planus.  The December 2012 VA examiner noted that periosteitis was the underlying cause of the Veteran's acute bilateral calf pain.  The examiner also noted that extensive evaluation by neurology, podiatry, and orthopedic specialists had not identified an underlying pathology that explained the Veteran's complaints of chronic bilateral calf pain.

The Board sought and obtained an expert medical opinion through VHA from an orthopedic surgeon and medical school professor.  The expert explained that there were two types of pes planus, developmental flexible pes planus and acquired adult pes planus deformity related to incompetence of the posterior tibialis tendon.  The Veteran's normal X-rays and normal Achilles tendon alignment, normal strength and flexible foot all show that he had developmental flexible pes planus.  

The expert discussed the Veteran's period of pain and symptoms in service in 1977, with subsequent examinations in service showing no abnormalities or complaints despite his documented pes planus.  She also discussed the Veteran's episode of self-limiting Achilles tendinitis, and a basket-ball related ankle sprain during his service, but stated that these were not related to the pes planus alignment of his feet and would not be expected to result in any long-term disability or contribute to his current symptoms.  She noted that the next documentation of problems in the Veteran's feet or calves was "after his work-related incident in May of 1990 at which time he is described as falling three feet off of a pile of poles and landing on his head, shoulder and back."  Following that, in 1991 and 1995, the Veteran reported "pain and numbness in both legs which he related to the work accident from 1990" and which was diagnosed in 1995 as posterior tibialis tendinitis.

The VHA expert reviewed the files and noted the "exhaustive diagnostic studies and evaluations" provided the Veteran and his diagnoses, including "hallux rigidus (osteoarthritis of the great toe metatarsophalangeal joint), mild hallux valgus (bunion), diabetic neuropathy, periostitis, fibromyalgia, and myofascial pain syndrome," and specifically stated that none of those were related to, or caused by, his pes planus foot alignment.  The Veteran's statements and medical history, as well as examination findings "are all entirely consistent with the diagnosis of diabetic peripheral neuropathy, and hallux rigidus, and are most definitely not consistent with or related to his pes planus alignment."

The expert concluded that:

It is medically not likely [emphasis in original] that his pes planus foot alignment has caused or aggravated any of his diagnoses, or is in any way related to his ongoing calf pain symptoms.  I believe based on the patient's statements, his family's statements, and a preponderance of the medical record evidence that [the Veteran] is experiencing pain in his lower extremities and that the pain he is experiencing is primarily related to his diabetic peripheral neuropathy in his calves and feet, osteoarthritis in his great toes, and radicular pain from his back issues in his upper legs and is not caused by or aggravated by his pes planus foot alignment.

Analysis

Previous remands have sought medical opinions as to whether there is a disability underlying the Veteran's reports of calve pain.  See Sanchez-Benitez v. West, 13 Vet App 282 (1999) (Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  There is conflicting evidence on this question, but resolving reasonable doubt in the Veteran's favor the finding of a pain syndrome and myofascitis establish a current disability.  The Veteran's reports and the service treatment records together with the fact that pes planus is service connected, serve to establish the second element of service connection.

After consideration of all of the evidence, the Board finds that the Veteran's bilateral calf pain is not due to his military service.  This conclusion is based on the learned and thorough discussion of history and symptoms provided by the VHA medical expert.  Specifically, the conclusion that the complaints of pain shown in service were self-limiting and resolved prior to service separation is supported by the exit examination which showed no complaints or abnormalities besides the pre-existing asymptomatic pes planus.  Further, the fact that the Veteran himself, when first seeking treatment for bilateral calf pain, attributed his work-related injury in 1990 is evidence that it was not present prior to 1990 and therefore was not continual from the time of service separation.  As such, direct service connection for the bilateral calf disability is not warranted.

The Board has considered the Veteran's statements regarding continuity of pain in his calves since service.  None of the many diagnoses given for the Veteran's bilateral calf disability is listed in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309.  As such, under Walker, service connection based on 38 C.F.R. § 3.303(b) and continuity of symptomatology would not be warranted.  

The Board has considered the letters from the Veteran's private physician, in January 1998, August 2002, December 2004, and June 2005, all of which note that the Veteran reported continuity of pain since service separation in 1982.  Additional medical treatment records since that time cite the Veteran's statements of continuity since service.  However, the record shows that prior to the Veteran's on-the-job injury in 1990, he did not report bilateral calf pain during medical treatment.  Indeed, in 1982 he denied ever having leg cramps.  The first documentation of complaints or symptoms is in 1991, after the on-the-job injury, and during his initial visits he attributed his pain to that injury.  Therefore, the Board finds his more recent statements of continuous calf pain since service not credible and assigns them no probative value.  Likewise, the statements of the Veteran's physicians associating the Veteran's calf pain with service are of no probative value because they are based entirely on his statements which are not supported by the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate is not probative).  There is no other evidence of continuity.  Accordingly, even if continuity of symptomatology could serve to establish a nexus between current disability and service; the evidence in this case is against such continuity.

In addition, the evidence is against a finding that a current disability manifested by bilateral calf pain is not caused or aggravated by his service-connected disability of pes planus.  The VHA expert, who considered all of the medical evidence of record, including all of the results of diagnostic testing and the opinions of other medical providers, concluded that the cause of the Veteran's bilateral leg pain was three-fold: diabetic peripheral neuropathy, osteoarthritis in the great toes (also known as hallux rigidus), and radiculopathy from the back disability.  Given the other diagnoses provided by various providers and examiners, which include these three disabilities, as well as the negative test results for other conditions, this opinion is the one best supported by all of the evidence.  The VHA expert specifically stated that none of these conditions were caused or aggravated by the service-connected pes planus.

The Board has considered the Veteran's statements, and those of his family, in which the pain is described as radiating up his legs from the bottoms of his feet.  The Veteran is competent to describe the symptoms he experiences and the Board has no cause to doubt his credibility on this matter.  However, competence to describe the sensation experienced is not the same as competence to diagnose the condition or offer an opinion as to the etiology of that condition.  As shown by the number of doctors who have examined the Veteran and the multitude of specialized tests performed, an understanding of the nature and cause of the Veteran's bilateral calf pain is not a simple matter on which a lay person would be competent to speak.  Rather, it is a highly complex matter which even the medical experts have debated.  The Board accepts the expert medical opinion of the VHA expert because of her credentials and because of the thoroughness of her review of the file and her discussion of the diagnoses involved.

As noted above, the Veteran's attorney challenged the adequacy of the VHA expert's opinion because it did not specifically discuss the "at least as likely as not" standard set forth in the request for the opinion.  However, the Board finds that the VHA expert's opinion is clear and satisfies the requirements for an expert opinion, in particular by: noting the injuries and complaints in service "would not be expected to result in any long-term disability or contribute to his current symptoms," by stating that none of the diagnoses given by other providers "are related to or caused by his pes planus," by stating that it is "medically not likely [emphasis in original] that his pes planus foot alignment has caused or aggravated any of diagnoses, or is in any way related to his ongoing calf pain symptoms," and by providing a three-fold diagnosis, based on the "preponderance of the medical record evidence," for the actual cause of the Veteran's symptoms.  The opinion is adequate and clear and persuasive in demonstrating that secondary service-connection is not warranted.  

The adequacy and probative value of a medical opinion are determined based on three factors: if the medical expert was fully informed of the facts of the case; if the medical expert expressed an opinion that was fully articulated and not speculative in nature; and, if the opinion was supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VHA expert's opinion included a complete review of the file and the factual evidence therein, was fully articulated, and was supported by a reasoned analysis.  It is adequate under Nieves-Rodriguez and is of considerable probative value.  The most important aspect of an opinion's probative value is the reasoning on which it is based; here, the expert's reasoning is careful, considered, and sound, and the Board accepts it as such.

Inasmuch as a preponderance of the evidence is against the Veteran's claim of service connection for bilateral calf pain, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Legal Standard for Total Disability

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  

In this instance, the Veteran has only one service-connected disability, pes planus, which is rated as 30 percent disabling.  As such, the criteria for a schedular TDIU have not been met.  But the Board must also consider the question of entitlement to an extraschedular rating if the Veteran may be considered unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran's work history includes employment as a telephone lineman, cable installer, computer assembler, and truck driver.  He completed high school and attended some college using his VA education benefits.

A June 2005 letter from his primary care physician noted that the Veteran suffered type 2 diabetes, chronic low back pain, bilateral foot pain, and chronic headaches, all of which required strong pain medication to enable him to function at home.  The doctor observed that the Veteran stated he was unable to work due to his pain.

On VA examination in February 2006, the examiner stated that the Veteran's pes planus would not preclude him from engaging in sedentary work which did not require a lot of standing or walking.  

The record shows that the Veteran receives Social Security Disability benefits based on a demonstrated inability to work due to a medical condition.  However, the medical condition in question is not pes planus.  Rather, the underlying disabilities are chronic pain syndrome and depression, with the chronic pain likely related to his work-related back injury.

In short, while the record shows that the Veteran is not currently employed and has not held a job since sustaining an on-the-job injury in 1990, the record does not indicate that this is because of his service-connected pes planus.  Rather, his non-service-connected disabilities of type 2 diabetes mellitus, chronic low back pain, and chronic headaches, in addition to the bilateral calf pain adjudicated herein, and depression, appear to be largely responsible for his inability to work.  The 2005 statement by the treating physician lists the Veteran's pain, from his back disability, his headaches, his calves, and his feet, as being the reason that the Veteran felt he was unable to work.  Notably, the physician did not state that it was his opinion that the Veteran couldn't work; rather, the opinion cited was provided by the Veteran.

Where the Veteran's inability to sustain reasonably gainful employment is not shown to be attributable to the service-connected disability, as distinct from the non-service-connected disabilities, the Board finds no basis for a referral for consideration of an award of TDIU on an extraschedular basis.  

As neither the schedular nor extraschedular criteria for TDIU are met here, the claim must be denied.  Referral for consideration by the Director of Compensation and Pension Services under 38 C.F.R. § 4.16(b) is not warranted.

ORDER

Entitlement to service connection for a bilateral calf disability, to include as secondary to service-connected bilateral pes planus, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


